Sherry Radack                                                                Christopher A. Prine
 Chief Justice                                                               Clerk of the Court

Terry Jennings
                                                                             Janet Williams
Evelyn Kf.yes                                                                 Chief Staff Attorney
Laura Carter Higley
Jane Bland
Michael Massengale
                                   Court of Appeals                          Phone: 713-274-2700
                                                                             Fax:    713-755-8131
Harvey Brown
RebecaHuddle
                                First District of Texas                      www.lxcoiirts.gov/lslcoa.iispx
Russell Lloyd                           301 Fannin Street
 Justices
                                Houston, Texas 77002-2066

                                          April 28, 2015

David Connell Junior
c/o 7034 Sun Creek Drive                               Jason Bromas
Hitchcock, TX 77563                                    3433 Shouse Street
                                                       Santa Fe, TX 77510
Mario Porras
2937 Avenue S                                          Ricky Leggett
Santa Fe,TX 77510                                      13509 Walker Road
                                                       Santa Fe, TX 77510
Rachaelle Reynolds
Rachaelle Reynolds & Associates, PLLC                  Donna H. Johnson
5522 Larkin St Unit A                                  P.O. Box 467
Houston, TX 77007                                      Santa Fe, TX 77510

Kenny And Dana Bear                                    Barbara McGuire
13704 Walker                                           P.O. Box 721
Santa Fe,TX 77510                                      Santa Fe, TX 77510

Lloyd And Carolyn Gilliam                              Richard Alan Morris
13408 4 1/2 Street                                     Rogers. Morris & Grover LLP
Santa Fe, TX 77510                                     5718 Westheimer Rd Ste 1200
                                                       Houston, TX 77057
Steven And Regina Brueggeman                           * DELIVERED VIA E-MAIL *
13531 4 1/2 Street
Santa Fe, TX 77510                                     Martha Hollan
                                                       13310 4 1/2 Street
Michael And Raquel Sanders                             Santa Fe, TX 77510
13214 4 1/2 Street
Santa Fe,TX 77510                                      Adam David Courtin
                                                       Rogers. Morris & Grover, LLP
Lila Rose Anderson                                     5718 Westheimer Rd. Ste 1200
13030 4 1/2 Street                                     Houston, TX 77057
Santa Fe,TX 77510                                      * DELIVERED VIA E-MAIL *


Charles Murl And Karen Beaird                          Mr. And Mrs. E.E. Ewing Junior
13410 4 1/2 Street                                     3425 Avenue S
Santa Fe, TX 77510                                     Santa Fe, TX 77510
Court of Appeals, First District
                                                                                      :'%"±1S&ti2*f: US POSTAGE» pitney bowes
      301 Fannin Street
Houston, Texas 77002-2066
                                                                                                         K                   0

                                                  privateqse
                                                                                                        ™7™02 $ 000.48
                                                                                                        0001372104 APR 28 2015


                                                                                                       R£ OE/Vj
                                                                                            •C(R:
                                                                                                    !T COURT OF oo* 1

                                                                                                    MAY 2 8 2015      I
                                         CASE NO. 01-14-00186-CV
                                         DONNA H. JOHNSON                               a
                                                                                            CH*ISTOPHER A- PRINE I
                                         P.O. BOX 467
                                         SANTA F"3 t y 77^-in

                                                  NtXIE             :•• :   ?   7-    1009              f50»5/22/15

                                                                 RETURN          TC    SENDER
                                                             ATTESTED -                HOT KNOWN
                                                               UNABLE TO               FORWARD

                                                  bc:   77002206699                     * 2833 - 1 0 4 7 1 - 2 8 - 39
                                   77002 @2 0S6         l|«'J!iiHJjHii!jH|itj|ij|jjiij|H|jjji|i^Miiiil|}]i1ji}jji_l